         Case 1:19-cv-04129-AT Document 66 Filed 06/30/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION



 ERIC SLAWIN,

                  Plaintiff,

 v.                                            Civil Action File No.
                                               1:19-cv-04129-AT
 BANC OF AMERICA MERCHANT
 SERVICES, LLC, s/h/a BANK OF
 AMERICA MERCHANT
 SERVICES,

                  Defendant.



                           CERTIFICATE OF SERVICE

      This is to certify that on June 21, 2021, I served: Plaintiff’s First
Interrogatories by email to Defendant’s attorney of record as follows:
                          Christopher P. Galanek
                          chris.galanek@bclplaw.com
                          Aiten M. McPherson
                          aiten.mcpherson@bclplaw.com

      Respectfully submitted, this 21st day of June 2021.
                                               s/Robert N. Marx
                                              Georgia Bar Number 475280
                                              Attorneys for Plaintiff
                                              Marx & Marx, L.L.C.
                                              1050 Crown Pointe Parkway
                                              Suite 500
                                              Atlanta, Georgia 30338

                                          1
Case 1:19-cv-04129-AT Document 66 Filed 06/30/21 Page 2 of 2




                                 Telephone: (404) 261-9559
                                 E-mail: lawyers@marxlawgroup.com




                             2
